         Case 19-30694 Document 21-1 Filed in TXSB on 03/13/19 Page 1 of 2



                       THE UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

In re:                                          §
                                                §
Royce J. Hassell                                §               Case No. 19-30694
                                                §
         Debtor.                                §               (Chapter 11)

         DECLARATION OF ERIN E. JONES IN SUPPORT OF THE DEBTOR’S
            APPLICATION TO EMPLOY JONES MURRAY & BEATTY LLP

I, Erin E. Jones, declare and state under penalty of perjury as follows:

         1.     I am a partner of the law firm Jones Murray & Beatty LLP (“JMB” or “Firm”) with

offices at 4119 Montrose Blvd., Ste. 230, Houston, TX 77006.

         2.     I am an attorney licensed to practice in the State of Texas with bar card number

24032478 and in the United States District and Bankruptcy Courts for the Southern District of Texas

with SDOT number FED ID: 34157

         3.     JMB and its partners have broad experience in bankruptcy law. JMB regularly

represents debtors, trustees, creditors and other parties in interest in the Southern District of Texas.

JMB is well qualified to represent the Debtor in this case.

         4.     I caused JMB to conduct a conflict check against the names of the Debtor, all creditors

and other parties-in-interest appearing on the mailing matrix, the schedules and statement of financial

affairs, their respective attorneys and accountants, the United States Trustee and all persons employed

in the office of the United States Trustee.

         5.     Except as stated below, the Firm has no connection to any of those parties:

         6.     As attorneys in this District, JMB’s partners have regular professional interactions with

other attorneys in the community. Those interactions are not related to this case.

         7.     Several of the creditors in this case provide consumer credit or services to the public

at large. JMB and its personnel have a variety of arms’ length connections with these creditors in their
        Case 19-30694 Document 21-1 Filed in TXSB on 03/13/19 Page 2 of 2



capacities as consumers. None of these connections is related to this case. Several of the creditors in

this case also appear as creditors in other cases where JMB may represent or has represented other

creditors, the debtors or other parties in interest. None of those engagements are related to this case.

        8.      JMB does not have a pre-petition claim against the Debtor.

        9.      Based on the foregoing diligence, I believe the firm is a “disinterested person” as that

term is defined in the Bankruptcy Code. JMB neither holds not represents any interest adverse to the

Trustee of the estate.

        10.     If the firm learns of a conflict or connection in the future, it will disclose such conflict

or connection to the Court and take all appropriate action.

        11.     The firm has not entered into any agreement to share fees.

        12.     JMB is being retained on an hourly basis. The hourly rates that JMB generally charges

clients both in and out of bankruptcy is $450 per hour for each of its partners. This rate is well within

the wide range of rates charged in this District by firm representing debtors and other parties in

chapter 11 cases.

Dated: March 11, 2019

                                                         /s/ Erin E. Jones
                                                         Erin E. Jones




                                                    6
